SHERWOOD, J.
This case presents these features: The shares of stock of the stockholders of a national bank and the surplus thereof were assessed by the assessor at the full face value of 100 cents on the dollar.
Assertion is made that this rate was higher than that assessed against other real and personal property in the township or in the county; that the general average valuation for assessment did not exceed from thirty to forty cents on the dollar. The plaintiff, it is alleged, appeared before the county board of equalization and obtained a reduction of $600 on the $60,000 valuation.
Having paid to the collector sixty per cent of the taxes assessed against it, plaintiff applied for and obtained a temporary injunction as to the payment of the residue, which injunction on final hearing was made perpetual.
Our statute makes provision whereby any one who regards himself as excessively assessed, may appeal from the assessor to the county board of equalization. Sections 7520, 7572, Revised Statutes 1889.
Section 7658 also provides for granting an appeal to the Supreme Court in any case arising under any of the provisions of chapter 138, which is the chapter relating to revenue. Inasmuch as there is no provision made in that chapter for appeals to be taken from the county board of equalization to the circuit, or other court, it is difficult to see what benefit section 7658 confers on any complaining taxpayer. But however that may be, section 7572 and 7520 afford to any one aggrieved by an unjust assessment a summary remedy for any injury done him in the matter of the assessment of his property.
In State ex rel. v. Bank of Neosho, 120 Mo. 161, we held that such right of appeal was the only remedy a party aggrieved had regarding an excessive assessment. To like effect see Meyer v. Rosenblatt, 78 Mo. 495; Potosi v. Casey, *5827 Mo. 372. And it was further held in those cases that in such circumstances a complainant had no standing in a court of equity. As holding the same view, see Cooley on Taxation (2 Ed.), 748, 249, 750.
Nothing is better settled than that equity will not interfere when an adequate remedy is provided-by law.
It seems that the Federal statutes only forbid discrimination between a tax on national bank shares and a “tax on moneyed capital in the hands of individual citizens.” [Aberdeen Bank v. Chehalis County, 166 U. S. 440; Evansville Bank v. Button, 105 U. S. 322.]
But even if such discrimination were made, this would not authorize a court of equity to interfere by injunction any more than it would in any other case of taxation where no Federal statute is involved. The same principle of the existence of an adequate remedy at law would prevail and prevent equitable interference.
For these reasons we reverse the decree of the circuit court and order the petition to be dismissed.
All concur, except Robinson, J., absent.